Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 25, 2015

The Court of Appeals hereby passes the following order:

A15A1779. BABETTE MITCHELL v. A PLUS, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, defendant Babette Mitchell appealed to the superior court, which
also ruled in favor of the plaintiff. Mitchell then filed this direct appeal. We lack
jurisdiction.
      Because the order at issue disposes of a de novo appeal from a magistrate court
decision, Mitchell was required to follow the discretionary appeal procedures to
obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82 (453 SE2d 119) (1995). Mitchell’s failure to
do so deprives us of jurisdiction over this appeal. Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            06/25/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.